DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2008/0283169).
Regarding claim 1, Sato discloses a tire having sidewall surface with a plurality of markings (see Fig. 13 or 17) wherein the markings are recessed relative to a reference surface (sidewall)(see Fig. 14-15, 16-17 with recesses 210). The recesses comprise section lines (see solid lines in Fig. 14, 16 that extend between opposing corners of the squares) and first and second surface portions (opposing sides of section line in the recess). The recesses are formed as recessed quadrangular pyramid shapes (221a and 221c form a section line dividing the recess in Fig. 16; [0128]).
Regarding claims 3 and 5, the lines extend diagonally and straight (Fig. 14, 16).
Regarding claim 6, individual faces of the pyramid are flat.
Regarding claims 9 and 10, the depth of the section line varies in a length direction of the section line (see Figs 13-17) such that the depth is decreased smoothly from a center to both ends of the section line (it is a pyramid shape, [0128]).
Regarding claim 14, the inclination angles of the surfaces portions are equal (see Fig. 15 and 17; quadrangular pyramid [0128]).
Regarding claim 15, the section line goes down the center of the square recess such that the surface areas of the first and second surfaces are equal (see Fig. 13-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonetsu (US 2018/0099530).
Regarding claim 1, Yonetsu discloses a tire comprising a sidewall portion provided with a mark indicating portion having one or more marks (See row of marks 16 on sidewall portion 12 in Fig. 1). The mark indication portion is formed on a reference surface in a concave manner (see Figs. 7, 8 , the third embodiment wherein the mark is recessed by depth H1 from reference surface 12A). While the surface is curved without a section line delineating first and second surfaces, Yonetsu states that the surface shape of the mark is not limited to a curved shape and may be formed of a planar surface and that "[t]he configuration where the surface shape of the mark 14 is formed of a planar surface as described above is applicable to marks according to the third to seventh embodiments described later." See 
Regarding claim 2, the concave's centerline extends in the circumferential direction (see Fig. 1 and 7)--thus, the section line would extend circumferentially in a planar configuration.
Regarding claim 4, the depth is constant (see Fig. 7,8).
Regarding claim 5, in the planar configuration, the line separating the planar surfaces is straight (see Fig. 5).
Regarding claim 6, Yonetsu teaches planar configuration for the third embodiment ([0042]).
Regarding claim 16, sidewall surface 12A forms the reference surface.

Claim 3 and 11-15 are rejected under 35 U.S.C. 103 as obvious over Yonetsu (US 2018/0099530).
Regarding claim 3, while Yonetsu does not expressly disclose a recessed marking with diagonal section line, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the recess's section line as diagonal since (1) Yonetsu teaches that the recessed embodiments may be formed with a planar configuration ([0042], planar configuration would have a section line between opposing planar surfaces); and (2) Yonetsu teaches that the recess configuration may be applied in an oblique direction inclined with respect to the tire radial or circumferential direction ([0075]). The combination thus yields a section line that extends diagonally. 
Regarding claims 11 and 12, while Yonetsu does not expressly disclose whether the section line is curved so as to extend in an arc shape centered on the tire axis, it is noted that the markings "TIRE" are arranged on the tire sidewall in an arc shape centered on the tire axis (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the section line as curved and centered on the tire axis since (1) Yonetsu clearly illustrates the markings as arranged in an arc concentric with the tire axis (see TIRE in Fig. 1); and (2) Yonetsu's recess extends circumferentially while centered in the radial direction (see Figs. 7,8)--thus, one would have obviously formed the center section line to conform with the arcuate arrangement of the tire markings. One would have been motivated based on aesthetic design choice. As to claim 12, there are a plurality of markings positioned on a circumferential line around the tire axis (see "TIRE" in Fig. 1).
Regarding claim 13, Yonetsu does not expressly disclose the distance between the radially outermost end of the marking and the section line as 0.8 to 1.2 times the distance between the radially innermost end and the section line; however, it would have been obvious for the markings to satisfy the claimed distances since Yonetsu teaches that the depth as maximum at the center portion (see 14C) which is clearly illustrated as halfway between the radially inner and outer ends of the recess (see Fig. 7-8)--thus, it would have been obvious for the distance from the outermost to the center and from the innermost end to the center to be equal (i.e., outer distance is 1.0 times inner distance).
Regarding claim 14, Yonetsu does not expressly disclose the inclination angle of the surfaces; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first and second surfaces such that their inclination angles are equal since Yonetsu clearly illustrates the recess as symmetrical in the radial direction (see Fig. 8) with a planar configuration having V-shape with maximum peak/recess formed at the center of the marking (see Fig. 6 and 8; [0040-45]).
Regarding claim 15, Yonetsu does not expressly disclose the surface area of the first and second surfaces; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured a marking with equal surface areas since (1) Yonestu disclose the maximum depth as positioned on the center ([0043-0046]); and (2) in configuring letters that are symmetrical about their center (for example the letter "I" or "E", it would be obvious for the radially inner and radially outer areas to be substantially equal when divided by a center horizontal section line).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (US 2018/0099530) as applied to claim 1 above, and further in view of Zimmer (US 2006/0032569) and Tokizaki (US 2011/0253278).
Regarding claims 7 and 8, Yonetsu does not disclose forming the mark on a projecting base portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the mark indicating portion of Yonetsu with a base as claimed since (1) Zimmer, similarly directed towards a sidewall marking, teaches that the marking may alternatively be provided on a surface that is raised, recessed, or flat relative to the surrounding sidewall portion (see Fig. 2A-2D; [0054]); and (2) Tokizaki, similarly directed towards a marking have recessed portions, illustrates a raised portion having recess that depth that is less than the height of the raised portion (see Fig. 19; [0101]). One would have been motivated to adjust the depth of the marking to control mass balance (see [0037 of Yonetsu) and to adjust the visibility of the marking (raised markings are more conspicuous and variations in the marking surface result in differences to light reflectivity relative to surrounding tire surface).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (US 2018/0099530) as applied to claim 1 above, and further in view of Zimmer (US 2006/0032569).
Regarding claims 17, Yonetsu's marking is formed on a sidewall portion but is not provided with a surrounding rib. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the mark indicating portion of Yonetsu with a surrounding rib as claimed since Zimmer, similarly directed towards a sidewall marking, teaches surrounding a sidewall marking 4 with a scuff rib 8 to provide scuff protection ([0054, see Fig. 2C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749